Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 allowable. The restriction requirement between species, as set forth in the Office action mailed on 4/28/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/28/2021 is withdrawn.  Claims 13-15, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13 (and dependent claims 14 and 15 dependent therefrom) and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13 (and dependent claims 14-15 dependent therefrom), “simultaneously” in line 7 is unclear.  This limitation is unclear whether it is directed to a structure that is electrically connected to both the second and fourth chip stacks, or it is directed to a product-by-process defining the claimed connection in terms of the process by which it is made.  The examiner directs attention to MPEP 2173.05(a), I.  The meaning of every term should be apparent.  For the sake of compact prosecution, claim 13 is interpreted in the instant Office action as follows: “simultaneously” is directed to a structure that is electrically connected to both the second and fourth chip stacks.  This interpretation is based on Fig. 7, reference number 150’, and is to be confirmed by applicant in the next office action.
Regarding claim 15, the claim appears to be directed to both an apparatus and the method steps of using the apparatus, with the apparatus corresponding to the bond fingers and the method steps of using the apparatus corresponding to the signals and voltages applied to the bond fingers.  The examiner directs attention to MPEP 2173.05(p), II.
Allowable Subject Matter
Claims 1, 3-12, 16-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

The primary reason for the allowance of claims 22-23 is the inclusion of the limitation reciting wherein the printed circuit board comprises: first bond fingers connected with the second chip stack through second interconnectors; and second bond fingers connected with the fourth chip stack through fourth interconnectors, wherein the first bond fingers are disposed in a region which is relatively closer to the second chip stack than the fourth chip stack, between the second chip stack and the fourth chip stack, and wherein the second bond fingers are disposed in a region which is relatively closer to the fourth chip stack than the second chip stack, between the second chip stack and the fourth chip stack, to be spaced apart from the first bond fingers.
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817